Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16661576 filed on 10/23/2019.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election without traverse of claims 1-4, 11-21 in the reply filed on 12/20/2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
            Claim 14 recites the limitation “wherein a third height of the first fin type pattern on the first epitaxial patterns is greater than a fourth height of the second fin type pattern on the second epitaxial patterns”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: The specification discloses that the first and second epitaxial patterns are on the first and second fin type pattern.
	For purpose of examination, it will be assumed that the first and second epitaxial patterns are on the first and second fin type pattern.
            If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2017/0194149).
Regarding independent claim 1, Chang et al. teach a semiconductor device comprising:
a first fin type pattern (Fig. 1L, element 114) in a first region (Fig. 1L, element 104) of a substrate (Fig. 1L, element 110), said first fin type pattern comprising a plurality of spaced-apart fins (Fig. 1L) extending in a first direction and having respective sidewalls defined by a first trench (paragraph 0014-0024 discloses etching the substrate and depositing dielectric 120 (which is later converted into dielectric 150) in the recessed area) in the substrate; 
a first gate structure (Fig. 1L, element 185) intersecting the first fin type pattern and extending in a second direction; 
a second fin type pattern (Fig. 1L, element 112) in a second region (Fig. 1L, element 102) of the substrate, said second fin type pattern comprising a fin extending in a third direction and having a sidewall defined by a second trench (paragraph 0014-0024 discloses etching the substrate and depositing dielectric 120 (which is later converted into dielectric 150) in the recessed area) in the substrate; 
a second gate structure (Fig. 1L, element 180) intersecting the second fin type pattern and extending in a fourth direction; and 
a field insulating film (Fig. 1L, element 150) filling at least a part of the first trench and at least a part of the second trench, said field insulating film having a first upper 
Regarding independent claim 11, Chang et al. teach a semiconductor device comprising:
a first fin type pattern (Fig. 1L, element 114) including a plurality of fins (Fig. 1L) each extending in a first direction and having a sidewall defined by a first trench  (paragraph 0014-0024 discloses etching the substrate and depositing dielectric 120 (which is later converted into dielectric 150) in the recessed area), in a first region  (Fig. 1L, element 104) of a substrate (Fig. 1L, element 110); 
a first gate structure (Fig. 1L, element 185) intersecting the first fin type pattern and extending in a second direction; 
a second fin type pattern (Fig. 1L, element 112) including a single fin (Fig. 1L) extending in a third direction and having a sidewall defined by a second trench (paragraph 0014-0024 discloses etching the substrate and depositing dielectric 120 (which is later converted into dielectric 150) in the recessed area), in a second region (Fig. 1L, element 102) of the substrate; 
a second gate structure (Fig. 1L, element 180) intersecting the second fin type pattern and extending in a fourth direction; and 
a field insulating film (Fig. 1L, element 150) filling at least a part of the first trench and at least a part of the second trench, on the substrate, wherein the field insulating .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 12-13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0194149) in view of Keng et al. (US 2019/0157155).
Regarding claim 2, Chang et al. disclose all the limitations as discussed above.
Chang et al. do not explicitly disclose further comprising: first epitaxial patterns, which extend on respective ones of the plurality of fins, and are at least partially merged together into a unitary epitaxial pattern; and a second epitaxial pattern on the second fin type pattern.
Keng et al. teach a FinFET device comprising first epitaxial patterns (Fig. 3J, element 130), which extend on respective ones of the plurality of fins (Fig. 3J, elements 102A & 102B), and are at least partially merged together into a unitary epitaxial pattern 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Chang et al. according to the teachings of Keng et al. with the motivation to reduce the resistance between the merged elements (paragraph 0047).
Regarding claim 3, Chang et al. modified by Keng et al. teach wherein a first volume, which is equivalent to a total volume of the unitary epitaxial pattern divided by a number of the first epitaxial patterns, is unequal to a second volume of the second epitaxial pattern (Figs. 3I-3J, paragraph 0047-0049 disclose different widths and heights of epitaxial elements 130 & 132).
Regarding claim 4, Chang et al. modified by Keng et al. teach wherein the first height is greater than the second height (paragraph 0037 of Chang discloses T2>T1), and the first volume is less than the second volume (Figs. 3I-3J, paragraph 0047-0049 0078 of Keng discloses that the width and height can vary. It would have been obvious to one of ordinary skill in the art, to optimize the height and width and arrive at the claim 4 limitation. With respect to the limitations of Claim 4, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the height and width through routine experimentation and optimization to obtain optimal or desired device performance because the height and width are a result-effective variable and 
Regarding claim 12, Chang et al. disclose all the limitations as discussed above.
Chang et al. do not explicitly disclose further comprising: first epitaxial patterns spaced apart from each other in the first direction on the first fin type pattern, the first epitaxial patterns having a shape in which a plurality of epitaxial patterns is merged; and second epitaxial patterns spaced apart from each other in the third direction on the second fin type pattern, wherein a first volume obtained by dividing a total volume of the first epitaxial patterns by a number of the plurality of epitaxial patterns is different from a second volume which is a total volume of the second epitaxial patterns. 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Chang et al. according to the teachings of Keng et al. with the motivation to reduce the resistance between the merged elements (paragraph 0047).
Regarding claim 13, Chang et al. modified by Keng et al. teach wherein the first height is greater than the second height (paragraph 0037 of Chang discloses T2>T1), and the first volume is smaller than the second volume (Figs. 3I-3J, paragraph 0047-0049 0078 of Keng discloses that the width and height can vary. It would have been obvious to one of ordinary skill in the art, to optimize the height and width and arrive at the claim 13 limitation. With respect to the limitations of Claim 13, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). It would have been obvious to one of ordinary skill in 
Regarding claim 15, Chang et al. disclose all the limitations as discussed above.
Chang et al. do not explicitly disclose further comprising: first epitaxial patterns spaced apart from each other in the first direction on the first fin type pattern, the first epitaxial patterns having a shape in which a plurality of epitaxial patterns is merged; and second epitaxial patterns spaced apart from each other in the third direction on the 
Keng et al. teach a FinFET device comprising first epitaxial patterns (Fig. 3J, element 130) spaced apart from each other in the first direction on the first fin type pattern (Fig. 3J, element 102A), the first epitaxial patterns having a shape in which a plurality of epitaxial patterns is merged (Fig. 3J); and second epitaxial patterns (Fig. 3J, element 132) spaced apart from each other in the third direction on the second fin type pattern (Fig. 3J, element 102D), wherein an epitaxial pattern disposed at an outermost side among the plurality of epitaxial patterns of the first epitaxial patterns has a first width in the second direction, and the second epitaxial patterns have a second width in the fourth direction, and the first width and the second width are different from each other (Figs. 3I-3J, paragraph 0047-0049 disclose different widths and heights of epitaxial elements 130 & 132). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Chang et al. according to the teachings of Keng et al. with the motivation to reduce the resistance between the merged elements (paragraph 0047).
Regarding claim 16, Chang et al. modified by Keng et al. teach wherein the first height is greater than the second height (paragraph 0037 of Chang discloses T2>T1), and the first width is smaller than the second width (Figs. 3I-3J, paragraph 0047-0049 0078 of Keng discloses that the width can vary. It would have been obvious to one of See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the width through routine experimentation and optimization to obtain optimal or desired device performance because the width is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0194149) in view of Keng et al. (US 2019/0157155) and further in view of Wu et al. (US 2019/0371674).
Regarding claim 14, Chang et al. modified by Keng et al. teach all of the limitations as discussed above.
Chang et al. modified by Keng et al. do not explicitly disclose wherein a third height of the first fin type pattern on the first epitaxial patterns is greater than a fourth height of the second fin type pattern on the second epitaxial patterns.
Wu et al. teach a FinFET device comprising fins with different heights in different regions (Figs.2A-2B through 8A-8B disclose fins 102 in a first region with greater height than fins 102 in a second region).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Chang et al. and Keng et al. according to the teachings of Wu et al. with the motivation to turn tune Vts of devices that are formed (paragraph 0024).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0194149) in view of Keng et al. (US 2019/0157155) and further in view of Wu et al. (US 2020/0135579).
Regarding claim 17, Chang et al. teach all of the limitations as discussed above.
Chang et al. do not explicitly disclose first epitaxial patterns spaced apart from each other in the first direction on the first fin type pattern, the first epitaxial patterns having a shape in which a plurality of epitaxial patterns is merged; second epitaxial patterns spaced apart from each other in the third direction on the second fin type 
Keng et al. teach a FinFET device comprising first epitaxial patterns (Fig. 3J, element 130) spaced apart from each other in the first direction on the first fin type pattern (Fig. 3J, element 102A), the first epitaxial patterns having a shape in which a plurality of epitaxial patterns is merged (Fig. 3J); second epitaxial patterns (Fig. 3J, element 132) spaced apart from each other in the third direction on the second fin type pattern (Fig. 3J, element 102D); a first contact (Before the effective filling date of the invention it was well known in the art to form a source/drain contact with the motivation to provide interconnection as shown by Wu et al. in paragraph 0032) being in contact with the first epitaxial patterns; and a second contact (Before the effective filling date of the invention it was well known in the art to form a source/drain contact with the motivation to provide interconnection as shown by Wu et al. in paragraph 0032) being in contact with the second epitaxial patterns, wherein a first area obtained by dividing a whole area in which the first epitaxial pattern and the first contact are in contact with each other by a number of the plurality of epitaxial patterns is different from a second area which is a whole area in which the second epitaxial patterns and the second contact are in contact with each other.

Regarding claim 18, Chang et al. modified by Keng et al. and Wu et al. teach wherein the first height is greater than the second height (paragraph 0037 of Chang discloses T2>T1), and the first area is smaller than the second area (Figs. 3I-3J, paragraph 0047-0049 0078 of Keng discloses that the height and width can vary. It would have been obvious to one of ordinary skill in the art, to optimize the height and width and arrive at the claim 18 limitation. With respect to the limitations of Claim 18, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the height and width through routine experimentation and optimization to obtain optimal or desired device performance because the height and width are a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant .
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0194149) in view of Keng et al. (US 2019/0157155) and further in view of Chan et al. (US 2020/0168606).
Regarding claim 19, Chang et al. teach all of the limitations as discussed above.
Chang et al. do not explicitly disclose first epitaxial patterns spaced apart from each other in the first direction on the first fin type pattern; second epitaxial patterns spaced apart from each other in the third direction on the second fin type pattern; an interlayer insulating film on the first and second epitaxial patterns; a first recess extending into the first epitaxial patterns inside the interlayer insulating film; and a second recess extending into the second epitaxial patterns inside the interlayer insulating film, wherein a first depth of the first recess is different from a second depth of the second recess. 
Keng et al. teach a FinFET device comprising first epitaxial patterns (Fig. 3J, element 130) spaced apart from each other in the first direction on the first fin type pattern (Fig. 3J, elements 102A & 102B); second epitaxial patterns (Fig. 3J, element 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Chang et al. according to the teachings of Keng et al. with the motivation to reduce the resistance between the merged elements (paragraph 0047).
Chang et al. modified by Keng et al. do not explicitly disclose an interlayer insulating film on the first and second epitaxial patterns; a first recess extending into the first epitaxial patterns inside the interlayer insulating film; and a second recess extending into the second epitaxial patterns inside the interlayer insulating film, wherein a first depth of the first recess is different from a second depth of the second recess. 
Chan et al. teach a FinFET device comprising an ILD and forming recesses in the ILD extending to epitaxial source/drain regions wherein the recess depth can be adjusted with the motivation to provide a desired height thickness of the source/drain contact (paragraph 0071, 0074). It would have been obvious to one of ordinary skill in the art, to optimize the depth and arrive at the claim 19 limitation. With respect to the limitations of Claim 19, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the depth through routine experimentation and optimization to obtain optimal or desired device performance because the depth is a result-effective variable and there is no evidence indicating that 
Regarding claim 20, Chang et al. modified by Keng et al. and Chan et al. teach wherein the first height is greater than the second height (paragraph 0037 of Chang discloses T2>T1), and the first depth is greater than the second depth (It would have been obvious to one of ordinary skill in the art, to optimize the depth and arrive at the claim 19 limitation. With respect to the limitations of Claim 19, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the depth through routine experimentation and optimization to obtain optimal or desired .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0194149) in view of Keng et al. (US 2019/0157155) and in view of Chan et al. (US 2020/0168606) and further in view of Tsuda et al. (US 2017/0200726).
Regarding claim 21, Chang et al. modified by Keng et al. and Chan et al. teach all of the limitations as discussed above.
Chang et al. modified by Keng et al. and Chan et al. do not explicitly disclose wherein a third width of a lower surface of the first fin type pattern in the second 
Tsuda et al. teach a FinFET device comprising fins with different widths (one width smaller than the other) in different regions (paragraph 0186).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Chang et al. and Keng et al. and Chan et al. according to the teachings of Tsuda et al. with the motivation to allow the controllability of the transistor to be improved (paragraph 0187).















Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813